DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities: 
Claim 3, line 1: a comma should be added after “The method of claim 2”.
Claim 6, line 1: a comma should be added after “The method of claim 4”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stabilizer column" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the stabilized condensate phase" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the overhead gas phase" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the existing feed gas mercury removal units" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is indefinite for reciting “where it may be compressed and recycled with the gas going to the existing feed gas mercury removal units” because it is unclear what “it” is referring to and what “the gas” is referring to. It is unclear if “it” is referring to the mercury, the overhead gas phase, or both the mercury and overhead gas phase as the mercury is now present in the gas phase. Furthermore, it is unclear what “the gas” is referring to and whether it is referring to the overhead gas phase or a separate and distinct gas that is also being compressed and recycled. For purposes of examination, the limitation is interpreted as “where the transferred mercury may be compressed and recycled with the overhead gas phase being fed to existing feed gas mercury removal units”.
Claim 1 is indefinite for reciting “changing the stabilizer column operating conditions to transfer mercury from the stabilized condensate phase to the overhead gas phase” because it is unclear whether the process must first be operated at conditions such that mercury is present in the stabilized condensate phase and then the conditions be changed to transfer mercury into the overhead phase, or if the Applicant meant to claim that the process comprises operating a stabilizer column under operating conditions sufficient to recover an overhead gas phase with a majority of the mercury from the liquified natural gas feed. As the claim is presented it would appear that the process involves the active step of changing conditions from one set of operating conditions to another such that the intended result is mercury is transferred into the overhead gas phase. The claim should be amended to more clearly recite first operating at a set of conditions and then changing the operating conditions. However, if the Applicant intended for the process to be directed to merely operating a stabilizer column at conditions that would result in a majority of the mercury present in the feed being recovered in the overhead gas phase, then the Applicant should amend the claims accordingly. For purposes of examination, the claims are interpreted as comprising operating the stabilizer at conditions that result in mercury being present in the stabilized condensate and then changing the stabilizer column operating conditions to transfer mercury from the stabilized condensate to the overhead gas phase. 
Claim 2 is indefinite for reciting “should be inspected, maintained, and controlled” because the language “should be” would suggest that the limitations are optional and not necessarily required by the claim. 
Claim 2 recites the limitation "the reboiler outlet temperature and bottoms product temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is indefinite for reciting “the reboiler outlet temperature of the stabilizer column is varied based on the mixture” because it is unclear what the relationship between outlet temperature and mixture is, and how the temperature is meant to be varied based on the mixture. It is unclear if the outlet temperature is based only on the composition of the mixture, the temperature or physical properties of the mixture, or some other feature of the mixture. It would appear that the outlet temperature of the stabilizer column is changed based on the ratio of mercury content from the mixture and that reboiler outlet temperature is higher when less mercury is present (higher Jansz feed, which is lower in mercury content). Therefore, for purpose of examination, the claim is interpreted as the reboiler outlet temperature is varied based on the mercury content of the mixture. 
Claim 5 is unclear for reciting “the design pressure” because the limitation lacks antecedent basis and it is unclear if the design pressure is the maximum operable pressure of the stabilizer column, the stabilizer bottoms, the reboiler, or any other part of the stabilizer column. For purposes of examination, the design pressure is considered the maximum pressure of the stabilizer. 
Claims 6-8 are indefinite for reciting incomplete feed mixture ratios. Claims 6-8 recite “70%”, “50%” and “30%” without indicating what those percentages refer to. It would appear that the percentages are directed to Jansz as recited in the specification. For purposes of examination, the claims are interpreted as ratios of Gorgon to Jansz. 
Claims 6-8 contain the trade name Gorgon, and as discussed above would appear to have meant to contain Jansz.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a liquified natural gas composition and, accordingly, the identification/description is indefinite. The Examiner notes that Gorgon and Jansz refer to sources of liquefied natural gas and that the composition of the LNG obtained from said sources varies and therefore does not identify a particular LNG composition. 

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a method of removing elemental mercury from a liquified natural gas stream feed as recited in claim 1. Specifically, no prior art discloses or suggests operating a stabilizer at a first set of conditions and changing stabilizer conditions to transfer mercury from the stabilized condensate phase to the overhead gas phase.
The closest prior art is Lord et al. (US 2015/0108040 A1). Lord discloses a method of removing mercury from crude oil using a stabilizer column comprising operating a stabilizer column under conditions such that elemental mercury is stripped and removed in an overhead gas phase ([0087]-[0094]; [0102]; [0104]-[0105]). Lord is not directed specifically to a liquified natural gas stream and instead directed to crude oils. 
Guillou et al. (US 2017/0022431 A1), directed to elimination of mercury from heavy hydrocarbon containing feedstocks, discloses a process comprising fractionating a heavy hydrocarbon containing feedstock under conditions to produce a top effluent comprising elemental mercury ([0012]; [0117]; Claim 1). Guillou is directed to processes involving heavy hydrocarbon containing feeds and not to a liquified natural gas stream. 
As such, the subject matter of claims 1-8 are indicated as being allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772